Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 4, 6-7, & 9 are objected to because of the following informalities: the meaning of the acronym “IQ” is not explicitly stated.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0113] states “The gate sampling module 100 is configured to acquire IQ signals corresponding to N sampling points respectively on each scan line to form an IQ signal sequence corresponding to each scan line”.
However, no structure is given to the gate sampling module.  Therefore, “gate sampling module” has been interpreted to be anything capable of performing the above functions regardless of structure.
Paragraph [0114] states “The wall filtering processing module 200 is configured to perform wall filtering processing on the IQ signal sequence corresponding to each scan line in a fast time direction to form an IQ signal wall filtering sequence corresponding to each scan line”.
However, no structure is given to the wall filtering processing module.  Therefore, “wall filtering processing module” has been interpreted to be anything capable of performing the above functions regardless of structure.
Paragraphs [0129]-[0131] state “In an embodiment of the present invention, the FFT module 300 is configured to perform FFT on each sampling point in the IQ signal wall filtering sequence in the 
In this embodiment, the FFT module 300 is configured to perform FFT on each sampling point in the IQ signal wall filtering sequence in the slow time direction, respectively, to acquire an energy distribution of each sampling point in the IQ signal wall filtering sequence at different frequency shifts. Further, the FFT module 300 is configured to perform FFT in the fast time direction to obtain an energy distribution at different frequency shift components.
In a specific embodiment of the present invention, the FFT module 300 is configured to sequentially perform windowing and 2D-FFT on the M*N data matrix, and acquire a modulus square of a complex number of each data point in the M*N data matrix to form an initial energy distribution matrix of M*N”.
However, no structure is given to the FFT module.  Therefore, “FFT module” has been interpreted to be anything capable of performing the above functions regardless of structure.
Paragraph [0144] states “Further, in an embodiment of the present invention, the matrix matching module 400 is configured to: acquire, according to a frequency shift coordinate value of each sampling point in the energy distribution matrix, a pulse repetition frequency of an initial transmit signal, and a center frequency of the initial transmit signal, a velocity distribution matrix of each sampling point matching the energy distribution matrix at the different frequency shifts”.
However, no structure is given to the matrix matching module.  Therefore, “matrix matching module” has been interpreted to be anything capable of performing the above functions regardless of structure.
Paragraph [0156] states “Further, in an embodiment of the present invention, the processing output module 500 is configured to: retrieve a velocity sequence for display, query the velocity distribution matrix and the energy distribution matrix matching the velocity matrix with the velocity 
However, no structure is given to the processing output module.  Therefore, “processing output module” has been interpreted to be anything capable of performing the above functions regardless of structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claims 7-10 depend from claim 6, and therefore inherit the deficiencies of their parent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “gate sampling module”, “wall filtering processing module”, “FFT module”, “matrix matching module”, and “processing output module” in claim 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 6,390,984) in view of Hope Simpson (US 2012/0059264).
Regarding claim 1, Pan teaches a pulsed Doppler ultra-high spectral resolution imaging processing method, comprising the steps of:
S1, acquiring IQ signals (Column 3, Lines 55-58) corresponding to N sampling points respectively on each scan line to form an IQ signal sequence corresponding to each scan line (Column 4, Lines 16-30), and performing wall filtering processing on the IQ signal sequence corresponding to each scan line to form an IQ signal wall filtering sequence corresponding to each scan line (Column 5, Lines 60-67);
S2, performing Fast Fourier Transformation (FFT) (Column 6, Lines 2-5) on each sampling point in the IQ signal wall filtering sequence in a slow time direction (Column 5, Lines 20-25) to obtain an energy distribution matrix of each sampling point at different frequency shifts (Column 1, Lines 19-21 & 29-31 & Column 4, Lines 26-36);
S3, acquiring, according to a frequency shift coordinate value of each sampling point in the energy distribution matrix (Column 1, Lines 19-21 & 29-31 & Column 4, Lines 26-36), a pulse repetition frequency of an initial transmit signal (PRF, Column 5, Lines 5-7), and a center frequency of the initial transmit signal (f0, Column 3, Lines 60-64), a velocity distribution matrix of each sampling point matching the energy distribution matrix at the different frequency shifts (Column 4, Lines 37-49); and
S4, retrieving a velocity sequence for display (Column 1, Lines 25-31), querying the velocity distribution matrix and the energy distribution matrix matching the velocity matrix according to the velocity sequence, and acquiring an energy sequence corresponding to the velocity sequence for displaying a final spectrum (Column 4, Lines 26-36).

However, Pan fails to teach performing wall filtering and FFT in a fast time direction in steps S1 & S2, respectively.
Hope Simpson teaches:
in a fast time direction, performing wall filtering processing on the IQ signal sequence ([0015]); and
performing Fast Fourier Transformation (FFT) ([0030]) on each sampling point in the IQ signal wall filtering sequence in the fast time direction ([0015]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the ability to perform filtering in a fast time direction as taught by Hope Simpson in the method taught by Pan.  This would ensure that the energy matrix contains data captured at the full frequency shift spectrum.
Regarding claim 2, Pan in view of Hope Simpson teach the pulsed Doppler ultra-high spectral resolution imaging processing method according to claim 1, and Pan further teaches that step S1 further comprises:
presetting M storage spaces (Column 5, Lines 14-21), each storage space storing a set of IQ signal sequences (Column 5, Lines 21-35), and sequentially storing the signal sequences in a first-in-first-out manner  to obtain M sets of IQ signal sequences; and

Pan states that the IQ signals are captured in groups of M firings, where the rate of M is dictated by the pulse repetition frequency.  These subsequent data matrices are stored in a memory to await further processing.
However, Pan fails to teach performing FFT in a fast time direction.
Hope Simpson teaches performing FFT ([0030]) in the fast time direction ([0015]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the ability to perform filtering in a fast time direction as taught by Hope Simpson in the method taught by Pan.  This would ensure that the energy matrix contains data captured at the full frequency shift spectrum.
Regarding claim 5, Pan in view of Hope Simpson teach the pulsed Doppler ultra-high spectral resolution imaging processing method according to claim 1, and Pan further teaches that the step S4 comprises:
M2, sequentially querying the velocity distribution matrix with each data point in the velocity sequence for display (Column 7, Lines 14-26), acquiring an accumulative coefficient according to a predetermined rule depending on a velocity of each data point in the velocity sequence for display (Column 7, Lines 27-30), the size of each matrix velocity point in the velocity distribution matrix and coordinate values of each matrix velocity point (Column 7, Lines 27-30), and acquiring a matrix energy value corresponding to each accumulative coefficient in the energy distribution matrix (Column 8, Lines 27-32); and
M3, acquiring, according to the matrix energy value obtained for each data point in the velocity sequence for display and the accumulative coefficient, a total energy value 
For M2, Pan teaches in Column 7, Lines 27-30 binarizing the data so that, depending on the magnitude of flow at each coordinate value, pixels containing flow will be assigned a value of 1, and pixels absent of flow will be assigned a value of 0.  These values represent the coefficients and the method of assigning them represents the predetermined rule.
However, Pan in view of Hope Simpson fail to disclose:
M1, initializing an initial energy value and an initial number of sampling points corresponding to each data point in the velocity sequence for display to 0.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the step of M1 into the method taught by Pan in view of Hope Simpson.  This is an obvious step, as this only states that the data sequences are empty before receiving data.
Regarding claim 6, Pan teaches a pulsed Doppler ultra-high spectral resolution imaging processing system, comprising:
a gate sampling module (sample gate, Abstract) configured to acquire IQ signals (Column 3, Lines 55-58) corresponding to N sampling points respectively on each scan line to form an IQ signal sequence corresponding to each scan line (Column 4, Lines 16-30);
a wall filtering processing module (wall filter, Column 5, Lines 19-26) configured to perform wall filtering processing on the IQ signal sequence corresponding to each scan line to form an IQ signal wall filtering sequence corresponding to each scan line (Column 5, Lines 60-67);

a matrix matching module (scan converter 12, Column 5, Lines 33-44) configured to acquire, according to frequency shift coordinate values of each sampling point in the energy distribution matrix (Column 1, Lines 19-21 & 29-31 & Column 4, Lines 26-36), a pulse repetition frequency of an initial transmit signal (PRF, Column 5, Lines 5-7), and a center frequency of the initial transmit signal (f0, Column 3, Lines 60-64), a velocity distribution matrix of each sampling point matching the energy distribution matrix at the different frequency shifts (Column 4, Lines 37-49); and
a processing output module (video processor 14, Column 5, Lines 45-51) configured to retrieve a velocity sequence for display (Column 1, Lines 25-31), query the velocity distribution matrix and the energy distribution matrix matching the velocity matrix according to the velocity sequence, and acquire an energy sequence corresponding to the velocity sequence for displaying a final spectrum (Column 4, Lines 26-36).
However, Pan fails to teach performing wall filtering and FFT in a fast time direction.
Hope Simpson teaches:
in a fast time direction, performing wall filtering processing on the IQ signal sequence ([0015]); and
performing Fast Fourier Transformation (FFT) ([0030]) on each sampling point in the IQ signal wall filtering sequence in the fast time direction ([0015]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the ability to perform filtering in a fast time direction as 
Regarding claim 7, Pan in view of Hope Simpson teach the pulsed Doppler ultra-high spectral resolution imaging processing system according to claim 6, and Pan further teaches that M storage spaces are preset (Column 5, Lines 14-21), each storage space stores a set of IQ signal sequences (Column 5, Lines 21-35), and the gate sampling module sequentially stores the signal sequences in a first-in-first-out manner (Column 5, Lines 51-52) to obtain M sets of IQ signal sequences; and
after the wall filtering processing module performs wall filtering processing (Column 5, Lines 21-26) on the M sets of IQ signal sequences, an M*N data matrix is formed for sequentially performing FFT (Column 6, Lines 2-5) in the slow time direction (Column 5, Lines 20-25).
However, Pan fails to teach performing FFT in a fast time direction.
Hope Simpson teaches performing FFT ([0030]) in the fast time direction ([0015]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the ability to perform filtering in a fast time direction as taught by Hope Simpson in the system taught by Pan.  This would ensure that the energy matrix contains data captured at the full frequency shift spectrum.
Regarding claim 10, Pan in view of Hope Simpson teach the pulsed Doppler ultra-high spectral resolution imaging processing system according to claim 6, wherein the processing output module is configured to:
M2, sequentially query the velocity distribution matrix with each data point in the velocity sequence for display (Column 7, Lines 14-26), acquire an accumulative coefficient according to a predetermined rule depending on a velocity of each data point in the velocity sequence for display (Column 7, Lines 27-30), the size of each matrix velocity point in the velocity distribution matrix and coordinate values of each matrix velocity point (Column 7, Lines 
M3, acquire, according to the matrix energy value obtained for each data point in the velocity sequence for display and the accumulative coefficient, a total energy value corresponding to each data point in the velocity sequence (Column 5, Lines 60-62) for display to form an energy sequence corresponding to the velocity sequence for displaying a final spectrum (Column 5, Lines 33-44).
However, Pan in view of Hope Simpson fail to disclose:
M1, initialize an initial energy value and an initial number of sampling points corresponding to each data point in the velocity sequence for display to 0.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the step of M1 into the system taught by Pan in view of Hope Simpson.  This is an obvious step, as this only states that the data sequences are empty before receiving data.
Claims 3 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Hope Simpson, as applied to claims 1 & 6, above, in further view of Hannequin (WO 03/050760).
Regarding claim 3, Pan in view of Hope Simpson teach the pulsed Doppler ultra-high spectral resolution imaging processing method according to claim 2, and Pan further teaches that the step S2 comprises:
P1, sequentially performing windowing and 2D-FFT on the M*N data matrix (Column 6, Lines 2-7), and acquiring a modulus square of a complex number of each data point in the M*N data matrix to form an initial energy distribution matrix of M*N (Column 4, Lines 10-16).
However, Pan in view of Hope Simpson fail to disclose transposing the energy matrix.
Hannequin teaches:

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have added the step of transposing the energy matrix as taught by Hannequin into the method taught by Pan in view of Hope Simpson.  Doing so transforms the matrix into a workable format for further processing.
Regarding claim 8, Pan in view of Hope Simpson teach the pulsed Doppler ultra-high spectral resolution imaging processing system according to claim 7, wherein the FFT module is configured to:
sequentially perform windowing and 2D-FFT on the M*N data matrix (Column 6, Lines 2-7), and acquire a modulus square of a complex number of each data point in the M*N data matrix to form an initial energy distribution matrix of M*N (Column 4, Lines 10-16).
However, Pan in view of Hope Simpson fail to disclose transposing the energy matrix.
Hannequin teaches transposing the initial energy distribution matrix of M*N to form an energy distribution matrix of N*M (Pages 14-15, Lines 565-587).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have added the step of transposing the energy matrix as taught by Hannequin into the method taught by Pan in view of Hope Simpson.  Doing so transforms the matrix into a workable format for further processing.
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793    
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793